Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 11th, 2020.  Claims 1-20 have been entered and are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba et al. (US 2012/0051358) in view of Karve et al. (US 2020/0169472).  
Regarding claims 1, 9, 17, Bellagamba et al. discloses obtaining, by a device in a network, data regarding multicast traffic in the network (paragraph 0039 [reported load, response times, up/down status, number of active connections, geographic location, capabilities, assigned traffic, and/or other suitable factors]) and causing, by the device and based on the particular traffic pattern, a multicast distribution tree to be allocated in the network for the particular multicast traffic flow (paragraph 0039 [load balancing multicast traffic and tree selection may be selected in order to load balance the traffic to optimize the traffic across the sources. Any suitable load balancing technique may be used to select the trees. Examples of load balancing techniques include the hash technique as well as round robin and random selection techniques. Other examples of load balancing techniques may take into account factors such as a server reported load, response times, up/down status, number of active connections, geographic location, capabilities, assigned traffic, and/or other suitable factors]).
Bellagamba et al. does not explicitly disclose maintaining, by the device, a machine learning model configured to model traffic patterns in the network based on the data regarding the traffic in the network; identifying, by the device and using the machine learning model, a particular traffic flow in the network as being of a particular traffic pattern.  
However, Karve et al. discloses a method comprising: obtaining, by a device in a network, data regarding traffic in the network (see Figure 1 [Network Controller 105]); maintaining, by the device, a machine learning model configured to model traffic patterns in the network based on the data regarding the traffic in the network (paragraph 0015 [determining, at a learning network distribution approximation function on the network controller and using the network utilization data for the one or more network flows and the distribution of the one or more network flows, network control parameters, where the network control parameters provide an optimized distribution of the one or more network flows on the one or more network links when implemented by a network distribution approximation function at the network element and providing the network control parameters to the network element]); identifying, by the device and using the machine learning model, a particular traffic flow in the network as being of a particular traffic pattern (paragraph 0015 [determining, at a learning network distribution approximation function on the network controller and using the network utilization data for the one or more network flows and the distribution of the one or more network flows, network control parameters, where the network control parameters provide an optimized distribution of the one or more network flows on the one or more network; paragraph 0002 suggests allocation based on daytime hours and night time hours]).  
I would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize selection of multicast distribution trees can be selected based on learned traffic information in order to optimize the network.
Regarding claims 2, 10, Bellagamba et al. further discloses wherein the multicast distribution tree connects a plurality of provider edge (PE) routers in the network (see Figure 5 [N-PEs]).
	Regarding claims 3, 11, 18, the references as combined above disclose all the recited subject matter in claims 1, 9, 17, but do not explicitly disclose wherein identifying the particular multicast traffic flow in the network as being of a particular traffic pattern: using the machine learning model to predict that the particular traffic pattern will occur in the network, wherein the multicast distribution tree is allocated proactively for the particular multicast traffic flow.
However, the feature becomes obvious in light of paragraph 0002 [during the day the hashing algorithm may function well by allocating network traffic expected during the daytime working hours (e.g., business related network traffic); however, the hashing algorithm may fail to evenly allocate network resources during nighttime hours when different types of network traffic are expected (e.g., network utility traffic, etc.). Thus, a customizable and adaptable distribution algorithm is needed in order to fully and efficiently utilize network resources in handling network traffic.].
	it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize selecting a multicast distribution tree disclosed by Bellagamba et al. based on expected traffic. The motivation is to fully and efficiently utilize network resources in handling network traffic.
	Regarding claims 4, 12, 19, the references as combined disclose all the recited subject matter in claims 1, 9, 17, but do not explicitly disclose wherein identifying the particular traffic pattern in the network comprises: receiving a request from a particular router in the network that comprises data regarding the particular multicast traffic flow; and using the data regarding the particular multicast traffic flow as input to the machine learning model, to identify the particular multicast traffic flow as being of the particular traffic pattern.
	However, it is well-known for a router to request path information from an overlay node comprising forwarding database in order to acquire path information not in the routing table.  Therefore, such a feature would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention.
Regarding claims 8, 16, the references as combined further make obvious training the machine learning model to detect a new traffic pattern in the network.  Karve et al. further discloses the learning module 214 determine various flow distribution function (including various network control parameters) (paragraph 0029) and a learning module 214 to implement machine learning training to compute/generate an optimized set of network control parameters 215. As described herein, the function module 213, distribution module 212, and learning module 214 perform an iterative learning/training process to determine the optimized set of network control parameters 215 (paragraph 0025).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize selecting a multicast distribution tree disclosed by Bellagamba et al. based on expected traffic. The motivation is to fully and efficiently utilize network resources in handling network traffic.

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba et al. (US 2012/0051358) in view of Karve et al. (US 2020/0169472) as applied to claims 4, 12 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claims 5, 13, the references as combined above disclose all the recited subject matter in claims 4, 12, but do not explicitly disclose wherein the data regarding the particular multicast traffic flow is indicative of an application type associated with the particular multicast traffic flow.
However, AAPA discloses traffic that may be conveyed via the MDT may include, but are not limited to broadcast data, financial data, IPTV, and streaming data (page 1, lines 5-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize flows can be associated with an application type.  The motivation for this is to identify the type of traffic.
	
Claim(s) 6-7, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba et al. (US 2012/0051358) in view of Karve et al. (US 2020/0169472) as applied to claims 1, 6, 9, 14, 19 above, and further in view of Boers et al. (US 2007/0274235).
	Regarding claims 6-7, 14-15, 20, the references as combined above disclose all the recited subject matter in claims 1, 6, 9, 14, 19, but do not explicitly disclose wherein causing the multicast distribution tree to be allocated in the network for the particular multicast traffic flow comprises: notifying each of a plurality of routers in the network regarding allocation of the multicast distribution tree.
	However, Boers et al discloses Embodiments of the present invention reliably provide the switchover to the data MDT by using reliable signaling and reliable building of the data MDT. The message notifying of the pending switchover to the data MDT is reliably sent using signaling that is reliable. Also, the switchover from the default MDT to the data MDT does not happen until all egress routers 106 have responded to the message (paragraph 0020).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a new MDT can be built by sending messages to routers and waiting for responses and switching the flow to a data MDT in order to optimize the network. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465